Opinion issued August 20, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00154-CV
____________

MICHAEL EASTON AND PETER J. RIGA, Appellants

V.

THE COMMISSION FOR LAWYER DISCIPLINE, A COMMITTEE OF
THE STATE BAR OF TEXAS, PAMELA HALLIBURTON, AND
SUZANNE ROSS, APPELLEES




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2005-06483




MEMORANDUM OPINION
          On August 6, 2009, appellants, Michael Easton and Peter J. Riga, filed a
motion to dismiss their appeal.  The motion indicates that it is unopposed.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
See Tex. R. App. P. 42.1(a)(1).  
          Appellants’ pending motion for sanctions against appellees is also dismissed,
pursuant to appellants’ request.  Any other pending motions in this appeal are
overruled as moot.  The Clerk is directed to issue mandate within 10 days of the date
of this opinion.  See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.